RESOLUCIÓN
La Decimosexta Sesión Plenaria de la Conferencia Judicial de Puerto Rico, convocada para los días 20 y 21 de mayo de 1993, se adelanta para los días 11 y 12 de mayo de 1993 en el Hotel Caribe Hilton, San Juan, Puerto Rico. Los trabajos se regirán por la agenda siguiente:
I. PROGRAMA

Martes, 11 de mayo de 1993


Sesión de la mañana

8:30 Registro de participantes
9:15 Apertura de la Decimosexta Sesión Plena-ria
9:30 Mensaje sobre el Estado de la Judicatura, Juez Presidente, Hon. José A. Andréu Gar-cía
10:15 Presentación de los trabajos sobre los te-mas especialmente designados: Leda. Maria Mercedes Marrero de Bauermeister, Secretaria de la Conferencia Judicial
10:30 Presentación y discusión del “Proyecto de Reglas de Procedimiento Criminal”. Co-mité de Reglas de Procedimiento Criminal — Hon. Crisanta González de Ro-dríguez, Presidenta
12:00 Almuerzo

*988
Sesión de la tarde

2:00-5:00 Continuación de la presentación y discu-sión del “Proyecto de Reglas de Proceci-miento Criminal”.
5:30 Actividad social auspiciada por el Colegio de Abogados

Miércoles, 12 de mayo de 1993 Sesión de la mañana

8:30 Apertura de la sesión
8:45 Presentación y discusión del Informe del Secretariado: “Programa Experimental de Uso de Equipo por los Medios de Comuni-cación en los Procesos Judiciales” — Panel invitado
12:00 Almuerzo
2:00-5:00 Taller sobre Ética Judicial-Instituto de Es-tudios — J udiciales
Las sesiones de trabajo y los procedimientos de la Con-ferencia se regirán por las reglas siguientes:
1. El Juez Presidente llamará al orden y declarará cons-tituida, para comenzar sus trabajos, la Decimosexta Sesión Plenaria de la Conferencia Judicial de Puerto Rico.
2. Para un normal desarrollo de los trabajos de la Con-ferencia, deberán ser evitadas las conversaciones dentro y fuera del salón, y las salidas y entradas de éste que tien-den a distraer la atención de los asuntos discutidos.
3. Conforme a la agenda aprobada y siguiendo el horario prescrito en ella, cada ponente hará una exposición del tema que le ha sido asignádo, dentro del tiempo estable-cido, incluso sus conclusiones y recomendaciones.
4. La Secretaria de la Conferencia Judicial, como mode-radora, presentará la agenda de los trabajos durante la *989Conferencia Judicial. Podrán participar en la discusión de los temas, los jueces y otros miembros de la Conferencia Judicial. Los turnos en la discusión de los temas presenta-dos serán primeramente consumidos en el orden que hu-biesen sido solicitados al Secretariado de la Conferencia Judicial en sus oficinas del Tribunal Supremo y concedidos por él anticipadamente; su duración será conforme a las circunstancias, con el proposito de que el mayor número de participantes pueda expresar su criterio.
5. El Juez Presidente podrá declarar fuera de orden cualquier planteamiento que no forme parte de la agenda o no sea pertinente a los temas de la Conferencia.
6. Las ideas expuestas por los ponentes y las sugeren-cias que formulen los miembros de la Conferencia Judicial en sus escritos, y durante las discusiones plenarias, serán objeto de ulterior análisis por el Secretariado de la Confe-rencia Judicial, la Oficina de Administración de los Tribu-nales y el Tribunal Supremo.
7. La Secretaria de la Conferencia será responsable de grabar los procedimientos y de procurar que las memorias de la Conferencia sean publicadas.
8. El Tribunal designa Secretaria de la Conferencia Judicial a la Directora Administrativa de los Tribunales, Leda. María Mercedes Marrero de Bauermeister. El Secre-tario General y el Alguacil General del Tribunal Supremo, al igual que el personal del Secretariado de la Conferencia Judicial, auxiliarán al Tribunal, a la Secretaria y a los miembros participantes de la Conferencia en el curso de las sesiones en todos los procedimientos preparativos y adicionales que sean necesarios.

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General.
(.Fdo.) Francisco R. Agrait Liado Secretario General